     Case 3:19-cv-01778-JLS-AHG Document 73 Filed 05/21/21 PageID.1020 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
      GOLDSTEIN et. al.,                                 Case No.: 3:19-CV-1778 JLS (AHG)
12                                     Plaintiffs,
                                                         ORDER VACATING HEARING
13    v.
14    GENERAL MOTORS LLC,                                (ECF No. 70)
15                                   Defendant.
16
17
18          Presently before the Court is Defendant General Motors LLC’s Motion to Dismiss
19    Plaintiffs’ Third Amended Class Action Complaint (ECF No. 70). On its own motion, the
20    Court VACATES the hearing currently set for May 27, 2021 and takes the matter under
21    submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
22          IT IS SO ORDERED.
23    Dated: May 21, 2021
24
25
26
27
28

                                                     1
                                                                            3:19-CV-1778 JLS (AHG)
